Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A1c in the reply filed on 4/29/21 is acknowledged.
Claims 3, 5-7, and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/21.
Response to Amendment
The Amendment filed 4/29/21 has been entered. Claims 9 and 10 have been amended.  Claims 1-20 remain pending in the application.
Claim Objections
Claim 19 is objected to because of the following informalities:  
“to draw and compress air” in line 2 should be --to draw and compress air creating a compressed air-- (lines 3-4 of Claim 19 references the compressed air);
“combustion gas” in line 3 should be --a combustion gas-- (line 6 of Claim 19 references the combustion gas).
Claim 20 is objected to because of the following informalities:
“a turbine blade” in line 4 should be --a turbine blade of the plurality of turbine blades--;
“a gap” in line 6 should be --a second gap--;
“a plurality of cooling holes” in line 7 should be --a second plurality of cooling holes--;
“a plurality of spiral guides” in line 8 should be --a second plurality of spiral guides--;
“the respective cooling holes” in line 9 should be --the respective second plurality of cooling holes--;
“the plurality of spiral guides” in line 9 should be --the second plurality of spiral guides--;
“a cooling fluid” in lines 9-10 should be --a second cooling fluid--;
“the cooling holes” in line 10 should be --the second plurality of cooling holes--;
“the spiral guides” in line 10 should be --the second plurality of spiral guides--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunker et al. (U.S. 2016/0201476).
Re claim 1:
Bunker discloses a turbine vane (Para 32 - “…airfoil 80 described is a…vane of a turbine”) comprising: 
an outer sidewall (Para 29 - “…airfoil 80 depicted is a turbine blade having a leading edge wall 82 and a trailing edge wall 84 joined by first and second side walls, shown herein as a pressure or concave side wall 86 and a suction or convex side wall 88. The walls 82-88 can collectively form a peripheral wall…”) configured to form an airfoil (80, airfoil - Para 29 (see Fig. 2)) comprising a leading edge (82, leading edge wall - Para 29) and a trailing edge (84, trailing edge wall - Para 29); 
an inner sidewall (94, separating wall - Para 31 (a type of inner side wall as it is shown in Fig. 2 and described in Para 31 as an internal wall)) disposed inside the outer sidewall (82-88)(see Fig. 2 - element 94 is shown disposed inside elements 82-88) to form a gap (90, leading edge cavity - Para 30 (a type of gap as shown in Fig. 2)) between the inner sidewall (94) and an inner surface (102, inner surface - Para 35) of the outer sidewall (82-88)(see Fig. 2 - element 90 is shown between element 94 and multiple passages 96 can be provided in wall 94”)) communicating with the gap (90)(Para 33 - “…cooling fluid passage 96 that extends through the separating wall 94 to fluidly couple the supply cavity 92 with the leading edge cavity 90….”); and 
a plurality of spiral guides (104, a plurality of swirl features - Para 39 (see Figs. 2-4 where element 104 is shown as a type of plurality of spiral guides (including grooves 112 per Para 40) and as described in Para 40 - “grooves 112…can be helically-orientated with respect to cooling jet 98…” and see Claim 12 - “helical grooves”)) formed on the inner surface (102) of the outer sidewall (94)(see Figs. 2-4 where element 104 is shown formed on element 102 as described in Para 35 - “…concave inner surface 102 is provided with a swirl feature 104…”) and disposed at positions facing the respective cooling holes (96)(see Figs. 2-4 where elements 104 are shown disposed at positions facing elements 96 as described in Para 35 - “swirl feature 104 in the path of the cooling jet 98” (see Fig. 2 where 98 is shown through element 96)), the plurality of spiral guides (104) configured to guide a cooling fluid (98, cooling jet of fluid - Para 33) having passed through the cooling holes (96) to impinge on the spiral guides (104)(see Figs. 2-4, Para 36 - “When the cooling jet 98 contacts the swirl feature 104, additional vertical motion is imparted to the cooling fluid”, Para 39 - “swirl features 104 are shallow formations that have a predetermined arrangement to reinforce swirl flow behavior of the cooling fluid while also delivering cooling enhancement.”, and Para 40 - “swirl features 104 comprise an array of concavities in the form of a series of 
Re claim 2:
Bunker discloses wherein at least one of the spiral guides (104) has an engraved configuration (see Fig. 6 - element 112 is shown as a type of engraved configuration as it is shown cut into element 82) that is formed with respect to the inner surface (102) of the outer sidewall (82-88)(see Fig. 6 - element 112 is shown formed with respect to element 102).
Re claim 9
Bunker discloses wherein at least one of the spiral guides (104)) includes a peak (114, diamond shaped features - Para 41 (see Figs 5-6 where element 114 is shown as a type of peak)) that is gradually lowered in height (see Fig. 6 - height of element 114 shown represented by “y”) from an upstream side of the spiral guide to a downstream side of the spiral guide (see Figs. 3-6 - Figs. 3 and 4 show a direction of flow indicated by arrows (element 98 in Fig. 2) and some elements 104 are shown orientated such that the face represented at element 114 in Fig. 6 is parallel with the direction of flow (see Fig. 3 where flow enters element 90 through 96 and elements 104 located immediately above and below), therefore a direction of flow in Fig. 6 can be left to right (with an upstream side being on the left side and a downstream side being on the right side), and starting from the intersection between a downstream edge of an element 114 and an upstream edge of an adjacent element 112, and moving in the downstream direction (toward the right), the value of “y” for element 114 is shown gradually decreasing).
Re claim 19:

a compressor (22, compressor section - Para 21) configured to draw and compress air (Para 27); 
a combustor (30, combustor - Para 27) configured to produce combustion gas (Para 27 - “combustion gases”) by mixing fuel with the compressed air for combustion (Para 27); and 
a turbine (32, turbine section - Para 21) that is housed in a turbine housing (46, core casing - Para 23 (a type of turbine housing as it is shown in Fig. 1 enclosing components of element 32)) and includes a plurality of turbine blades (68, 70 - multiple turbine blades - Para 26) rotated by the combustion gas (see Fig. 1, and Paras 26-27) and a plurality of turbine vanes (72, 74 - static turbine vanes  - Para 26) fixed to the turbine housing (46)(see Fig. 1 - elements 72/74 shown fixed to element 46) and respectively disposed between the turbine blades (68/70)(see Fig. 1 - elements 72/74 shown disposed between elements 68/70), each turbine vane comprising: 
an outer sidewall (Para 29 - “…airfoil 80 depicted is a turbine blade having a leading edge wall 82 and a trailing edge wall 84 joined by first and second side walls, shown herein as a pressure or concave side wall 86 and a suction or convex side wall 88. The walls 82-88 can collectively form a peripheral wall…”) configured to form an airfoil (80, airfoil - Para 29 (see Fig. 2)) comprising a leading edge (82, leading edge wall - Para 29) and a trailing edge (84, trailing edge wall - Para 29); 
an inner sidewall (94, separating wall - Para 31 (a type of inner side wall as it is shown in Fig. 2 and described in Para 31 as an internal wall)) disposed multiple passages 96 can be provided in wall 94”)) communicating with the gap (90)(Para 33 - “…cooling fluid passage 96 that extends through the separating wall 94 to fluidly couple the supply cavity 92 with the leading edge cavity 90….”); and 5Serial No.: 16/734,414Attorney Docket No.: 40011-1040 
a plurality of spiral guides (104, a plurality of swirl features - Para 39 (see Figs. 2-4 where element 104 is shown as a type of plurality of spiral guides (including grooves 112 per Para 40) and as described in Para 40 - “grooves 112…can be helically-orientated with respect to cooling jet 98…” and see Claim 12 - “helical grooves”)) formed on the inner surface (102) of the outer sidewall (94)(see Figs. 2-4 where element 104 is shown formed on element 102 as described in Para 35 - “…concave inner surface 102 is provided with a swirl feature 104…”) and disposed at positions facing the respective cooling holes (96)(see Figs. 2-4 where elements 104 are shown disposed at positions facing elements 96 as described in Para 35 - “swirl feature 104 in the path of the cooling jet 98” (see Fig. 2 where 98 is shown through element 96)), the plurality of spiral guides (104) configured to guide a cooling fluid (98, cooling jet of fluid - Para 33) having passed through the cooling holes (96) to impinge on the spiral guides .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (U.S. 2016/0201476), as applied to claims 1 and 2 above, and further in view of Lee (U.S. 6,142,734).
Re claims 4 and 8:
Bunker discloses wherein the at least one of the spiral guides (104) includes a peak (114, diamond shaped features - Para 41 (see Figs 5-6 where element 114 is shown as a type of peak)).
Bunker fails to disclose a peak having a semicircular cross-section.
Lee teaches guides (44, and 46 - ridges and grooves - Col. 4, Line 57 (see Fig. 3 where elements 44/46 are collectively shown as a type of guide to element 16)) including a peak (Col. 4, Lines 65-66 - “…at their tops…” (see Fig. 3)) having a semicircular cross-section (Col. 4, Lines 64-67 - “…the ridges 46 are semicircular or convex in cross section at their tops…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the guides of Bunker after the guides of Lee (thereby making the peaks of Bunker semicircular as taught by Lee) .
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 10 and 20 would be allowable primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a peak that is gradually raised in height from a center of the spiral guide to an edge of the spiral guide” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Additionally, the prior art of record does not teach “a plurality of spiral guides formed on the bottom surface of the recess” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bunker et al. (U.S. 2017/0234146) teaches a turbine vane (80) comprising a plurality of guides (136) formed on an inner surface of an outer sidewall (95)(see Fig. 5) and disposed at positions facing respective cooling holes (132)(see Figs. 5 and 6), the plurality of guides (136) configured to guide a cooling fluid (134) having passed through the cooling holes (136) to impinge on the guides (136)(see Figs. 5 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/10/21